Case 19-01004-KHK   Doc 1   Filed 01/07/19 Entered 01/07/19 14:59:18   Desc Main
                            Document      Page 1 of 9
Case 19-01004-KHK   Doc 1   Filed 01/07/19 Entered 01/07/19 14:59:18   Desc Main
                            Document      Page 2 of 9
Case 19-01004-KHK   Doc 1   Filed 01/07/19 Entered 01/07/19 14:59:18   Desc Main
                            Document      Page 3 of 9
Case 19-01004-KHK   Doc 1   Filed 01/07/19 Entered 01/07/19 14:59:18   Desc Main
                            Document      Page 4 of 9
Case 19-01004-KHK   Doc 1   Filed 01/07/19 Entered 01/07/19 14:59:18   Desc Main
                            Document      Page 5 of 9
Case 19-01004-KHK   Doc 1   Filed 01/07/19 Entered 01/07/19 14:59:18   Desc Main
                            Document      Page 6 of 9
Case 19-01004-KHK   Doc 1   Filed 01/07/19 Entered 01/07/19 14:59:18   Desc Main
                            Document      Page 7 of 9
Case 19-01004-KHK   Doc 1   Filed 01/07/19 Entered 01/07/19 14:59:18   Desc Main
                            Document      Page 8 of 9
Case 19-01004-KHK   Doc 1   Filed 01/07/19 Entered 01/07/19 14:59:18   Desc Main
                            Document      Page 9 of 9
